ORDER
PER CURIAM.
David Roth, Jr. (hereinafter, “Movant”) appeals from the motion court’s judgment denying his Rule 24.035 motion after an evidentiary hearing. Movant argues he received ineffective assistance of counsel which rendered his guilty plea unknowing and involuntary in that trial counsel failed to advise Movant about the contents of an eyewitness’s deposition testimony which he claimed contained exculpatory evidence.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).